DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ANTHONY DORSETT,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-144

                               [June 3, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No.90-9870CF10B.

   Anthony Dorsett, Miami, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm the trial court’s denial of appellant’s rule 3.800(a) motion.
Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Casteel v. State, 141 So. 3d
624 (Fla. 4th DCA 2014). “[R]eview of the record establishes that the
defendant did not satisfy the burden of showing entitlement to relief on
the face of the record.” Johnson, 60 So. 3d at 1051 n.2. Appellant’s second
claim is meritless as the alleged disproportionality between his sentence,
and the sentence of his co-defendant, does not establish an “illegal
sentence” cognizable under rule 3.800(a). Shivers v. State, 96 So. 3d 1039,
1040 (Fla. 4th DCA 2012).

   Affirmed.

GERBER, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.